               Case 20-10343-LSS       Doc 1489      Filed 10/12/20     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE



 In re:

 BOY SCOUTS OF AMERICA AND                        Chapter 11
 DELAWARE BSA, LLC,
                                                  Case No. 20-10343 (LSS)
           Debtors.




                                 NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Joseph F. Rice, Esq. of Motley Rice LLC hereby enters

his appearance in the above-entitled action as counsel on behalf of various child sexual abuse tort

claimants.



                                      Respectfully submitted,




                                      JOSEPH F. RICE, ESQ. (SC I.D. No. 00        )
                                             jrice@motleyrice.com
                                      MOTLEY RICE LLC
                                      28 Bridgeside Blvd
                                      Mount Pleasant, SC 29464
                                      Telephone: 843-216-9159
                                      Facsimile: 843-216-9290


Dated: October 12, 2020
             Case 20-10343-LSS         Doc 1489     Filed 10/12/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, the foregoing document was filed with the United

States Bankruptcy Court, District of Delaware and served upon all parties entitled to receive

notice of filings in the above-captioned case via the Bankruptcy Court’s Electronic Case Filing

(ECF) system.


                                     By:______________________________________
                                           Joseph F. Rice, Esq.




Dated: October 12, 2020
